PRESENT: All the Justices

WESTERN REFINING YORKTOWN, INC.
                                                               OPINION BY
v. Record No. 151641                                 JUSTICE STEPHEN R. McCULLOUGH
                                                              December 15, 2016
COUNTY OF YORK


                        FROM THE CIRCUIT COURT OF YORK COUNTY
                              AND THE CITY OF POQUOSON
                              John E. Clarkson, Judge Designate

          Western Refining Yorktown, Inc. (“Western”) appeals from a judgment upholding the

valuation of a refinery’s machinery and tools for purposes of levying the machinery and tools

tax. It (1) challenges the assessment methodology employed by the County of York; (2) argues

that the Commissioner of the Revenue improperly ignored the assessment provided by Western’s

expert; (3) asserts that the circuit court erred in allowing the County to take inconsistent

positions relating to the highest and best use of the refinery in the course of successive litigations

involving the same property; (4) contends that the Commissioner erred in failing to consider that

the refinery was no longer in operation as of 2011, as well as evidence of the contemporaneous

arm’s length sale of the refinery equipment at issue; and (5) argues that the circuit court erred in

upholding the assessment at issue merely upon a finding that the Commissioner had followed a

uniform assessment methodology where such methodology was proven not to yield fair market

value. For the reasons explained below, we affirm.

                                            BACKGROUND

          We review the evidence in the light most favorable to the prevailing party, in this

instance the County. County of Mecklenburg v. Carter, 248 Va. 522, 523, 449 S.E.2d 810, 811

(1994).
I.        THE YORKTOWN REFINERY

          The refinery was completed in 1956. Western acquired it in 2006. The refinery is a large

site, occupying approximately 658 acres. Between 2006 and 2008, Western invested heavily to

upgrade the refinery, making purchases of approximately $213.5 million in equipment.

Although some of these investments were made to comply with environmental mandates, others

added to the refinery’s profitability.

          The refinery business is cyclical. While refining margins were generally low during the

1990s, they recovered in 2000 and 2001. Margins increased significantly from 2003 through part

of 2007. One expert called this period the “golden years of refining.” Beginning in late 2008,

refining margins drastically declined, although they recovered slightly in 2010. The refinery at

issue operated at a loss in 2010. Western idled the refinery in September 2010 and laid off the

near totality of the workforce. In March 2011, Western filed a 10-K statement with the

Securities & Exchange Commission indicating to investors that its refining assets were worth

$472 million, and that it planned to let the facility sit idle to wait out the poor economy. Western

indicated that it planned to restart activities no later than mid-2013.

          Ultimately, operations never resumed and on December 29, 2011, Western sold the

refinery to Plains Marketing LP for $180 million in cash. Plains is not a refiner and had no plans

to operate the site as a refinery. Under the agreement, if Plains sold all or part of the refinery

equipment, Western could receive part of the proceeds. At the time of the sale, Western needed

cash and had experienced a credit downgrade from S&P, a bond rating agency. The evidence

also indicates that Western could receive a valuable tax advantage from writing off the value of

assets.




                                                  2
       In January 2013, Plains contracted with Louisiana Chemical Equipment Company and

Louisiana Chemical Dismantling Company (“Louisiana Chemical”) to sell or scrap the refinery

equipment. The agreement called for Louisiana Chemical to remove all of the equipment by the

end of 2015. Louisiana Chemical sold some of the equipment, including columns, paraffin

coolers, and heat exchangers, but it was not able to sell any of the major units. Had any of the

major units sold, Plains would have received 65% of the sale, and Louisiana Chemical would

have received 35%. Instead, most of the refinery equipment was sold as scrap.

II.    TAXING THE REFINERY’S MACHINERY AND TOOLS

       The refinery is subject to the machinery and tools tax. For the tax year beginning January

1, 2010, the County assessed the value of the refinery’s machinery and tools at $96,144,520 and

on January 1, 2011, the County assessed the value at $99,102,285. Ann Thomas, the York

County Commissioner of the Revenue, explained that the assessment increased for 2011 because

Western purchased machinery and tools worth over $7.8 million in 2010 and disposed of only

about $1.7 million worth.

       Thomas has been Commissioner of the Revenue for 23 years. She worked in the

commissioner’s office prior to her election, and has worked a total of 42 years there. Thomas

earned a master certification issued by the Weldon Cooper Center at the University of Virginia.

To maintain this designation, she must attend training and conferences every year. Thomas also

acknowledged that she does not have training or experience as a private appraiser and she has not

worked in the oil and gas industry.

       Thomas valued the refinery’s machinery and tools using “a percentage . . . of original

total capitalized cost excluding capitalized interest” as provided by Code § 58.1-3507(B). This

method works as follows: She first obtains a long list of taxable machinery and tools from




                                                 3
Western. This list shows property disposed of and property purchased and the capitalized cost of

the property. The equipment is assessed at a 25% flat rate of original cost. Thomas then applies

the tax rate to the assessed value. In 2010, for example, the original cost for Western’s

machinery and tools as reported by Western was $385,620,378. Multiplying this figure by 0.25

yields an assessed value of $96,405,405. This new figure is then multiplied by the tax rate to

generate a 2010 tax bill of $3,856,203.80.

       The 25% of original cost figure remains static. It does not vary until the equipment is

disposed of, that is, the assessment does not decline as the item ages. Thomas acknowledged

that she did not commission any studies to support the 25% rate. She also does not physically

evaluate the physical condition of the equipment assessed.

       Thomas concluded that over time this percentage equates to the fair market value of

machinery and tools, although she acknowledged that new equipment is undervalued by this

method. She noted that a manufacturer will add or remove parts and maintain the equipment to

certain standards, both for safety reasons and to meet environmental law requirements. Thomas

acknowledged that this legislatively approved method places more weight on uniformity than on

fair market value, but she observed that a business has the option to challenge the assessment,

and to provide evidence that the assessment overvalues its property. She testified that the

method of assessment she uses is consistent with the practice in other jurisdictions in that region

of the Commonwealth.

       Western filed tax returns for the refinery and its manufacturing machinery and tools for

2010 and 2011 and paid the assessed machinery and tools taxes in full. In February 2011,

Western filed to have the refinery and its manufacturing machinery and tools treated as “idle” for

tax purposes under Code § 58.1-3507(D). On February 25, 2011, Western informed the County




                                                 4
of this intent in a letter stating: “It is our understanding that effective 1-1-2012 (2012 tax year)

that the idled machinery and tools at the refinery will be exempt and no taxes will be due.” “Idle

status” exempts manufacturing property from taxation; in order to qualify, the property must be

out of use for the entire 12 months before with no intention of being used in the subject tax year.

Code § 58.1-3507(D). For the year 2012, the now-idle refinery was entirely exempted from the

machinery and tools tax, as provided by Code § 58.1-3507(D).

       Also, Western appealed the 2010 and 2011 assessments on December 14, 2010 and May

19, 2011 respectively, as excessive, citing the September 2010 suspension of its operations and

the struggling economy generally. Regarding the 2010 assessment, Western stated that “the

2010 value did not adequately account for the negative economic conditions,” and that

“[d]ocumentations would be forthcoming” to support its claim that the 2010 value was $75

million instead of $426,469,005. The appeal for tax year 2011 alleged the “2011 assessed value

exceeds [FMV]. See appraisal to be submitted by June 16, 2011,” because “Facility was

shutdown 9-2010.”

       On July 15, 2011, Western submitted an appraisal to Thomas prepared by Michael J.

Remsha, an expert with extensive experience in the oil industry. Thomas met with Western

officials and asked for documents to support Remsha’s appraisal. Thomas reviewed what she

characterized as Western’s “very comprehensive appraisal.” To determine the accuracy of this

assessment, she conducted research by looking at tax rulings, Attorney General opinions, land

records, and opinions from this Court. Thomas reviewed the tax returns Western provided.

Thomas verbally asked for documents that supported Western’s appraisal, notably the separate

appraisal of the real estate and the tanks. She found that the site was subject to credit line deeds

of trust in the amounts of $800 million and $1.7 billion and asked for information to identify




                                                  5
what type of machinery and tools Western had put up as collateral. Thomas stated that this

additional documentation was never provided.

       Thereafter, in a written response, Thomas explained her reasons for adhering to the

County’s original assessments after consideration of Western’s independent appraisal. First,

Western had agreed after a protracted appeal process for the 2009 assessment that the assessment

for 2009 was correct both as to the value and the method of assessment. Thomas concluded that

she “could give no consideration to an adjustment in value” in part because Western “had just

agreed to the assessed value as of 2009,” which she arrived at using the same methodology as

used for the 2010 and 2011 assessments. She also noted that as of January 1, 2010, the operative

date for the 2010 assessment, the refinery was fully operational. She asserted that after reading

statements Western made to its stockholders, she concluded that Western had no plans before

spring 2011 to permanently shut down the refinery.

       Additionally, Thomas disagreed with the methodology that Western’s expert had

employed and reached the conclusion that it was not a “bona fide appraisal.” In a letter dated

February 24, 2012, she described at length why she rejected Remsha’s appraisal, writing that

               [a]t the beginning of this current appeal process, I plainly stated
               that I would not accept an appraisal that “backed into” the value of
               machinery and tools. That is, an appraisal which derived the
               values of the machinery and tools and the certified pollution
               control equipment by deducting assumed values of all other assets
               from an assumed total value of the Refinery. Nonetheless, that
               was the methodology employed by the referenced appraisal
               submitted in support of the Refinery’s appeal.

III.   COMPETING EXPERT APPRAISALS

       Western proceeded to challenge the Commissioner’s 2010 and 2011 assessments in the

circuit court by filing a complaint for correction of erroneous assessments, pursuant to Code

§ 58.1-3984, in the circuit court. It again relied on Remsha’s assessment. In that assessment,



                                                6
Remsha employed three approaches: sales comparison, income, and cost. He then “correlated”

each approach to reach a conclusion as to the worth of the machinery and tools. The sales

comparison approach calls for an analysis and comparison of recent sales of comparable

property. The income approach “measures market value as the present worth of monetary

benefits anticipated to be derived in the future from ownership of the asset.” Finally, the cost

approach estimates the value of property based on the current cost of the asset, minus

depreciation or reduced value “from physical deterioration, functional obsolescence, and

economic obsolescence.”

       Remsha discounted the income approach as a “non[-]meaningful indicator of value”

because the refinery was losing money. In the concluding portion of his report, Remsha assessed

the total value of the site and then deducted the value of component parts, such as real estate and

its improvements, tankage, pollution control assets, and what remained, he concluded, was the

value of the machinery and tools. He assessed the value of the machinery and tools at

approximately $16 million for January 1, 2011, and $25 million for January 1, 2010, which he

later revised to $24 million and $32 million, respectively.

       The County obtained and presented to the circuit court its own expert evaluation by Paul

Hornsby, an experienced appraiser and consultant. He likewise employed the cost, income, and

sales comparison approaches. He estimated that the machinery and tools at issue were worth

about $215.4 million for January 1, 2010, and $198 million for January 1, 2011.

       Hornsby opined that the sale of the refinery to Plains was not relevant for purposes of

assessing the worth of the machinery and tools tax. He noted that Western needed cash and it

sold the site to Plains for cash. Western’s need for cash, Hornsby supposed, could have had a

dampening effect on price. Furthermore, he testified that there can be tax advantages to writing




                                                 7
off the value of assets. Hornsby based his valuation, in part, on what Western stated in its state

tax filings and in its 10-K statements filed with the Securities and Exchange Commission. In

these filings, Western assessed the refinery at almost double Hornsby’s valuation. Hornsby

noted that in a 10-K report Western filed with the Securities and Exchange Commission at the

end of 2009, and therefore germane to the January 1, 2010 appraisal date, Western told its

shareholders that its assets at Yorktown had a carrying value of about $725 million. Western

noted that these assets were “recoverable,” that is, that they “could and would” continue

operating the refinery. By March 2011, Western reported $472 million in refining assets.

Hornsby testified that the values listed on the 10-Ks would be reasonably approximate to market

value under these conditions, namely, when the owner finds that the value of the assets has been

impaired and orders an analysis concerning their value. He also reasoned that these statements

were consistent with what Western was claiming in its corporate tax returns in Virginia in 2009,

2010, and 2011. At that time, Western anticipated restarting refining activity no later than the

middle of 2013.

       Hornsby laid out the basis of his disagreement with Remsha’s estimate. Hornsby agreed

significantly with Remsha’s estimated replacement cost of a new refinery and assessment of

physical depreciation. He parted company, however, on Remsha’s estimates of and deductions

for obsolescence. According to Hornsby, Remsha calculated an 83% reduction from the

machinery and tools’ value when new based on obsolescence, which was “well above what the

sales data indicates . . . is the proper deduction for obsolescence.” He noted that an adjustment in

depreciation of only 5% would yield a value of $146 million. Changing Remsha’s deductions by

a mere 2%, Hornsby further noted, would yield a value close to the County’s assessment.

Hornsby also disagreed with Remsha’s “top down” method of beginning with valuation of the




                                                 8
entire refinery and deducting all other assets, leaving a net value for the machinery and tools that

remained.

       In earlier litigation concerning the value of the land, Hornsby issued an assessment report

for the purpose of “estimat[ing] the fair market value of the fee simple interest” in the refinery.

Consistent with settled law, Hornsby valued the real estate according to its highest and best use.

Shoosmith Bros. v. Cnty. of Chesterfield, 268 Va. 241, 246, 601 S.E.2d 641, 644 (2004).

Hornsby valued the fee simple interest at $163.9 million as of January 1, 2010 and $173.2

million as of January 1, 2011. In this report, Hornsby noted that “[t]he highest and best use as

improved was to shut down the refinery and modify the existing facilities for use as a stand-alone

terminal.” He also stated that “[g]iven our conclusion that the highest and best use of the real

property is operation as a stand-alone terminal, we have not appraised and have no opinions of

any separate fair market value of the Refinery Process Units.”

       Later in the report, Hornsby wrote that in light of his conclusion that the highest and best

use for the facility was as a stand-alone terminal, his analysis of the “improvements . . . focuses

solely on the assets that were contributory to the highest and best use as a terminal on the

effective date.” Hornsby cited to the Plains sale, but chiefly to explain why he reached a

valuation of the real estate he believed should be used for a stand-alone terminal that was lower

than the $180 million that Plains paid to use the site for that very purpose. In this report,

Hornsby expressed no view concerning what should be done with the refinery, whether it should

be idled or sold. The real estate litigation was settled by agreement of the parties.

       After hearing testimony from the expert assessors and other witnesses, the trial court

found that Commissioner Thomas had conducted her initial assessment thoroughly and in accord

with Code § 58.1-3503. The court found her assessments to be prima facie correct. The court




                                                  9
rejected the testimony of Western’s expert, faulting his methodology. Thus, Western did not

carry its burden of proof to show that the property in question was valued at more than its fair

market value. Accordingly, the court found in favor of the County.

                                             ANALYSIS

       On appeal, we view the evidence and all reasonable inferences arising therefrom in the

light most favorable to the prevailing party at trial. Nationwide Mut. Ins. Co. v. St. John, 259 Va.

71, 76, 524 S.E.2d 649, 651 (2000). “A judgment should be reversed for insufficient evidence

only if it is plainly wrong or without evidence to support it.” Edmonds v. Edmonds, 290 Va. 10,

18, 772 S.E.2d 898, 903 (2015) (internal quotation marks omitted). In a bench trial such as this,

the trial court determines the credibility of the witnesses’ conflicting testimony and the weight of

the evidence. Wetlands Am. Trust, Inc., v. White Cloud Nine Ventures, L.P., 291 Va. 153,

173-74, 782 S.E.2d 131, 143 (2016).

       Article X, Sections 1 and 2 of the Constitution of Virginia provide that, unless

specifically exempted within the provisions of the Constitution, all property shall be taxed at a

uniform rate among classes, and that “[a]ll assessments of real estate and tangible personal

property shall be at their fair market value, to be ascertained as prescribed by law.”

       Under Code § 58.1-3507(A), “Machinery and tools . . . used in . . . manufacturing . . .

shall be listed and are hereby segregated as a class of tangible personal property separate from all

other classes of property and shall be subject to local taxation only.” Local officials impose and

administer the machinery and tools tax. See Code § 58.1-3983.1. Under this tax, the

commissioner of the revenue assesses the value of taxable machinery and tools on an annual

basis as of January 1. Code § 58.1-3103.




                                                 10
I.     APPLYING THE STANDARD OF REVIEW AND THE PRESUMPTION OF CORRECTNESS, WE
       CONCLUDE THAT THE TRIAL COURT DID NOT ERR IN UPHOLDING THE ASSESSMENT.

       A.      The evidence fails to establish that the Commissioner overvalued the refinery’s
               machinery and tools in 2010 and 2011.

       Western argues in its first assignment of error that the trial court should have disallowed

the County’s practice of assessing all machinery and tools at a static 25% of original cost,

regardless of age or value. According to Western, this method is not reasonably expected to

determine fair market value.

       The legislature has expressly – and twice – authorized the method employed by the

County here, assessing machinery and tools based on a percentage of original cost. See Code §§

58.1-3507(B), 58.1-3503(A)(17). This methodology has two principal benefits. First, as a

general proposition, it benefits the taxpayers. As our cases bluntly recognize, this method

commonly will result in property being significantly undervalued for purposes of taxation. See

Norfolk & W. Ry. Co. v. Commonwealth, 211 Va. 692, 694-95, 179 S.E.2d 623, 625 (1971); City

of Richmond v. Commonwealth, 188 Va. 600, 625, 50 S.E.2d 654, 666 (1948). In other words,

taxpayers pay less, particularly when the equipment is new. Because businesses can be expected

to maintain the equipment that forms the basis for the owners’ livelihood, this method can

provide a reasonable approximation of fair market value over time. In addition, this simple

method helps Commissioners of the Revenue perform what would otherwise be a Herculean, if

not impossible, task: assessing the value of thousands upon thousands of tools and pieces of

machinery used in manufacturing. They must make this assessment every year, for a broad

range of equipment and across a wide spectrum of industry. Finally, this method minimizes the

transaction costs associated with other valuation methodologies, costs that would be borne

initially by the localities but that would have to be passed on to taxpayers.




                                                 11
       Valuation using a fixed percentage of original cost, however, is not the final word. A

commissioner must “upon request take into account the condition of the property,” which

“includes, but is not limited to, technological obsolescence . . . .” Code § 58.1-3503(B). A

commissioner must also consider “upon the written request of the taxpayer . . . any bona fide,

independent appraisal presented by the taxpayer.” Code § 58.1-3507(B). The commissioner can

revise the assessment if she is persuaded that the machinery and tools were overvalued using the

percentage of original cost method.

       In addition, a taxpayer can challenge an incorrect assessment in court. See Code § 58.1-

3984. In mounting such a challenge, “it is well settled that there is a presumption in favor of the

correctness of a tax assessment and the burden is upon the property owner who questions it to

show that the value fixed by the assessing authority is excessive.” Norfolk & W. Ry. Co., 211

Va. at 695, 179 S.E.2d at 626. See Code § 58.1-3984(A). “The effect of this presumption is that

even if the assessor is unable to come forward with evidence to prove the correctness of the

assessment this does not impeach it since the taxpayer has the burden of proving the assessment

erroneous.” Norfolk & W. Ry. Co., 211 Va. at 695, 179 S.E.2d at 626; see also Fruit Growers

Express Co. v. City of Alexandria, 216 Va. 602, 610, 221 S.E.2d 157, 162 (1976).

               We have said frequently that values are matters of opinion, to
               which no rule of thumb can be applied. Before the valuation
               fixed by [the government assessor] can be lowered by the court,
               the taxpayer must carry the burden of proving that the property in
               question is assessed at more than its fair market value . . . .

Skyline Swannanoa, Inc. v. Nelson Cnty., 186 Va. 878, 885, 44 S.E.2d 437, 441 (1947).

       A showing that an assessment was flawed is not sufficient by itself for judicial relief. “A

taxpayer seeking relief from an allegedly erroneous assessment has the burden to show that the

assessment exceeds fair market value.” County of Albemarle v. Keswick Club, L.P., 280 Va.




                                                12
381, 388, 699 S.E.2d 491, 495 (2010). 1 See also Code § 58.1-3984(A) (burden of proof rests

with the taxpayer to prove the invalidity of the assessment). Therefore, the dispositive question

is whether the evidence, viewed in the light most favorable to the prevailing party, establishes

that Western’s machinery and tools were overvalued in the assessments of January 1, 2010 and

2011.

        Western first argues that the County offered no evidence to support the Commissioner’s

methodology as one reasonably expected to determine fair market value. In fact, the

Commissioner testified based on her four decades of experience that although the methodology

does not initially reflect fair market value because it undervalues new equipment, it does tend to

approximate fair market value over time in an industry like refining, in which the manufacturer

can be expected to keep the equipment in good condition. In addition, in past litigation, Western


        1
         See also Board of Supervisors of Fairfax Cnty. v. HCA Health Servs. of Va., Inc., 260
Va. 317, 328-331, 535 S.E.2d 163, 169-70 (2000) (affirming the circuit court’s finding that the
assessment substantially exceeded the subject property’s fair market value); Board of
Supervisors of Fairfax Cnty. v. Telecomms. Indus., Inc., 246 Va. 472, 477, 436 S.E.2d 442, 445
(1993) (upholding the circuit court’s finding that the computers were assessed at greater than fair
market value and that the disparity between the computers’ fair market value and the assessed
value constituted error); Smith v. Board of Supervisors of Fairfax Cnty., 234 Va. 250, 254-59,
361 S.E.2d 351, 353-56 (1987) (invalidating an assessment after finding that it was based on
flawed methodology and that it exceeded the fair market value of the property based on the only
credible evidence on the record); Nassif v. Board of Supervisors of Fairfax Cnty., 231 Va. 472,
485, 345 S.E.2d 520, 528 (1986) (invalidating an excessive assessment and reassessing the
subject property at a lower value consistent with its fair market value based on the evidence on
the record); Arlington Cnty. Bd. v. Ginsberg, 228 Va. 633, 640-41, 325 S.E.2d 348, 352 (1985)
(affirming the circuit court’s decision to reduce the assessment on the basis that the subject
property was incorrectly assessed at more than its fair market value); Board of Supervisors of
Fairfax Cnty. v. Donatelli & Klein, Inc., 228 Va. 620, 625, 632, 325 S.E.2d 342, 344, 348 (1985)
(affirming the trial court’s reduction of assessments after concluding that its methodology in
determining fair market value was sound); First & Merchs. Nat’l Bank of Richmond v. County of
Amherst, 204 Va. 584, 588-89, 132 S.E.2d 721, 725 (1963) (finding that the assessment greatly
exceeded the subject property’s fair market value and the appellants were therefore entitled to a
reduction and reimbursement); Tuckahoe Woman’s Club v. City of Richmond, 199 Va. 734, 739-
40, 101 S.E.2d 571, 575 (1958) (holding that the city’s methodology of determining a property’s
assessment in disregard of the undisputed evidence of the property’s fair market value
constituted error).


                                                13
itself agreed with the Commissioner that the method was an appropriate one and had yielded an

appropriate assessment, and the Commissioner’s methodology has been specifically approved by

the General Assembly.

       Western points to the fact that equipment will deteriorate over time and lose value.

Indeed, the refinery was originally constructed in 1956. The evidence shows, however, that to

run efficiently and to comply with regulatory mandates, a refiner can be expected to maintain its

equipment by adding and removing parts. James L. Watson, an oil industry expert who assisted

Hornsby with his appraisal, testified that “even though on paper these units look like . . . they’re

very old, they are being regularly renovated and updated.” Hornsby and Remsha offered

testimony to the same effect. The record amply supports the conclusion that the refinery

equipment was regularly upgraded and maintained. For example, Western made purchases of

$213.5 million in equipment between 2006 and 2008. The evidence, viewed in the light most

favorable to the prevailing party, the County, does not establish that, in this case, the refinery

equipment had deteriorated to the point that the County’s assessment must be rejected as a matter

of law for overvaluing the refinery because of its age.

       Western’s second point is that market conditions lowered the value of the refinery. Here,

Western’s argument has more force. The evidence unequivocally establishes that the refining

industry was in a slump during the relevant time period. The County’s own expert noted that the

refinery had lost $60 million from mid-2009 through mid-2010. Western made the decision to

“mothball” the facility in September 2010 and later decided to convert it to a non-refinery use.

       But here again, even if the Commissioner erred in failing to consider changing market

conditions, Western nevertheless failed to establish that the County overvalued the refinery for

the tax years that began January 1, 2010 and January 1, 2011. In fact, in filings with the




                                                 14
Securities and Exchange Commission, Western valued the entire site at over $600 million in

2010. This higher valuation is also consistent with Western’s state tax filings.

       Further, the $180 million arm’s length sale of the entire site to Plains in late December

2011 does not have the persuasive force that Western claims regarding the value of the

machinery and tools on the dates they were assessed. First, the sale occurred almost a full year

after the last tax assessment, when it would have been clearer that the industry was in a

prolonged slump. Second, Western was short of cash. We have defined fair market value as the

price a property will bring when offered for sale by one who desires, but is under no obligation

to sell it, and is bought by one who has no immediate necessity to purchase it. Tuckahoe

Woman’s Club v. City of Richmond, 199 Va. 734, 737, 101 S.E.2d 571, 574 (1958). The trial

court could have concluded on this evidence that Western’s need for cash had a dampening

effect on price. Third, the trial court also heard evidence that Western could gain a tax

advantage from this sale. Finally, Plains is not a refiner, and had no use for the refinery

equipment in order to operate the facility as a stand-alone terminal. Accordingly, it set about

ridding itself of the machinery and tools for which it had no use.

       It is also important to avoid the distorting effects of hindsight. It turns out that the

economic slump initially affecting the refining industry in late 2008 has persisted since that time,

with only a brief respite in 2010. That conclusion, however, was not obvious when the

Commissioner made her assessments on January 1, 2010, and January 1, 2011. As mentioned

previously, the refining business is cyclical. Western itself was telling its shareholders in 2010

and early 2011 that it might reopen the refinery in 2012 or 2013. Western’s expert noted that

margins had recovered slightly in 2010. Western did not abandon or scrap the refinery in 2010;

instead it went to the trouble of idling it in order to be able to restart the facility when margins




                                                  15
improved. The fact that industry conditions did not rebound before Western needed to generate

cash does not mean that the assessment was wrong at the time it was made.

       Viewing the evidence in the light most favorable to the prevailing party, we conclude that

there is evidence in the record to support a finding by the circuit court that Western did not prove

that the Commissioner overvalued the refinery’s machinery and tools in the January 1, 2010 and

January 1, 2011 assessments. Because the burden of proof rested with Western, this failure of

proof means that the assessment must stand.

       B.      The Commissioner did not ignore the appraisal submitted by Western’s expert.

       In its second assignment of error, Western faults the trial court for upholding the

Commissioner’s decision to “wholly disregard” and to “ignore” the appraisal submitted by

Western’s expert. Code § 58.1-3507(B) requires the commissioner of revenue to consider “upon

the written request of the taxpayer . . . any bona fide, independent appraisal presented by the

taxpayer.” Initially, it should be noted that the trial court did not issue a ruling upholding the

Commissioner’s decision to disregard Western’s expert. Rather, the trial court heard the

testimony itself and concluded that Western’s expert’s testimony was unpersuasive regarding the

value of Western’s machinery and tools on January 1, 2010 and 2011.

       Further, Commissioner Thomas certainly did not “ignore” the Remsha appraisal. The

record establishes that she reviewed the appraisal and conducted additional research to determine

whether it was well founded. She ultimately rejected the methodology adopted by Western’s

appraiser, concluding it was not a “bona fide appraisal.” She issued a detailed written

explanation for why she rejected Remsha’s appraisal. In particular, she found inappropriate

Remsha’s methodology of assessing the total site, then “backing out” the values of separate

component parts like real estate to derive a remaining value for the machinery and tools.




                                                  16
         Western responds that its expert employed three methods of assessment, the income

approach, the sales comparison approach, and the cost approach. The income approach is not at

issue, because Remsha concluded that it was not an appropriate method under the circumstances.

Even if the Commissioner rejected the sales comparison approach, Western argues, the

Commissioner was not at liberty to ignore the cost approach. Remsha, however, did not provide

the Commissioner with a separate assessment relying on the cost approach. In the portion of his

report that sets forth the cost approach, Remsha valued all the tangible assets, including the

machinery and tools at $140 million for 2010 and $130 million for 2011. Remsha’s assessment

using the cost approach did contain an important caveat. Because the refinery had suspended

operations, he stated that “the cost indicator of value must be reduced to reflect the cost to start

back up.” Remsha, however, did not know what it would cost to restart the refinery. On those

facts, the Commissioner did not act arbitrarily in rejecting the cost approach because it would

yield an unknown result due to the lack of information about the cost to restart the refinery and

because it included the entirety of the tangible assets without separating out the machinery and

tools.

         Remsha’s ultimate conclusion as to value of the machinery and tools relied on a blended

approach. He consulted both the cost approach and the sales comparison approach to reach a

conclusion as to fair market value. In the “Correlation and Conclusion” portion of his report,

Remsha assessed the value of the assets by starting with an overall value and then he “backed

out,” i.e., deducted, the value of the land, the tankage, the pollution control assets, and the land

improvements, buildings, and office furniture and equipment. If Commissioner Thomas did not




                                                  17
agree with this “backing out” methodology, she could properly reject Remsha’s overall

conclusion. 2

       Code § 58.1-3507(B) requires a commissioner to “consider” an independent appraisal. It

does not require the commissioner to uncritically accept the appraisal. The record plainly

establishes that the Commissioner gave careful consideration to the appraisal but rejected it.

       C.       Code § 58.1-3503(B) does not compel a contrary conclusion.

       Western’s next line of attack is to fault the Commissioner’s assessment under

Code § 58.1-3503(B). It also seeks to analogize this case to Board of Supervisors of Fairfax

County v. Telecomms. Indus., Inc., 246 Va. 472, 436 S.E.2d 442 (1993). Western argues that the

trial court erred under Code § 58.1-3503(B) in failing to consider the fact that the refinery was

not in operation for 2011 in assessing fair market value. The refinery was idled in September

2010. By statute, a tax assessment was made on January 1, 2011. At that point, the refinery had

been idled for three months. 3

       Consistent with the constitutional mandate of Article X, Section 2 that assessments must

be made at “fair market value,” Code § 58.1-3503(B) provides in relevant part that “[a]

commissioner of revenue shall upon request take into account the condition of the property. The

term ‘condition of the property’ includes, but is not limited to, technological obsolescence of

property where technological obsolescence is an appropriate factor for valuing such property.”

In other words, the default standard of assessing property based on a percentage of original cost




       2
         At trial, Hornsby criticized this approach, analogizing it to appraising an entire
residential neighborhood and then deducting the value of all the other homes to arrive at a
residual value for the one remaining home.
       3
        The idling of the refinery in September 2010 would have no bearing on the tax
assessment dated January 1, 2010, because that assessment predated the idling of the refinery.


                                                18
must occasionally yield to a more fine-grained assessment when the percentage of original cost

method fails as a proxy for fair market value. For Code § 58.1-3503(B) to come into play,

however, the taxpayer must make this request. See Code § 58.1-3503(B) (“A commissioner of

revenue shall upon request take into account the condition of the property.”) (emphasis added).

A conceptually similar provision is found in Code § 58.1-3507(B), which requires the

commissioner to consider “upon the written request of the taxpayer . . . any bona fide,

independent appraisal presented by the taxpayer.” (Emphasis added.) Here, Western plainly

asked Commissioner Thomas to take into account the condition of the property and market

conditions. Under Code §§ 58.1-3503(B) and 58.1-3507(B), once Western made the request of

the Commissioner, she was required to at least consider the condition of the property and the

market conditions that would affect the value of the refinery’s machinery and tools. To the

extent that the Commissioner felt that she could not do so, she was mistaken.

       Because it is relying upon Code § 58.1-3503(B), Western does not argue that the refinery

was technologically obsolete. Instead, Western contends that the refinery is functionally or

economically obsolete due to market conditions. We agree with Western’s general proposition

that market conditions can reduce the value of machinery and tools. The fact that for a portion of

the year the refinery was idled due to adverse market conditions is a relevant consideration in

assessing fair market value. Nevertheless, we conclude that there is evidence to support the

circuit court’s finding that Western did not carry its burden of proving that the refinery was

overvalued in the Commissioner’s January 1, 2010 or January 1, 2011 assessment.

       Western relied on Remsha’s appraisal to establish that the County assessed Western’s

machinery and tools above market value. There is evidence in the record to support the trial

court’s decision not to accept Remsha’s appraisal. The trial court heard extensive testimony




                                                19
concerning the flaws with his approach. Remsha reached his conclusion about the value of the

machinery and tools by beginning with an overall value, and then deducting the value of

everything else. Whatever value was left from the initial total, he ascribed to the machinery and

tools. Remsha changed his assessment from $16 million for January 1, 2011, and $25 million for

January 1, 2010, to $24 million and $32 million for those years, respectively, not because of any

new revelations concerning the machinery and tools but because the values for other refinery

components had changed.

       Casting further doubt on the value of Remsha’s assessment, Western itself told its

shareholders through 10-K filings and the state through tax returns that the refinery was worth a

great deal more than the Commissioner’s assessment. When challenged on the accuracy of these

numbers as a measure of fair market value, Hornsby explained that while book value does not

always reflect actual value, when a business is required to reassess value, as Western was here,

the reassessed value can be expected to roughly track the value stated in 10-K filings.

       Western initially anticipated that the idling would be temporary. The fact that Western

made a business decision to sell the refinery to a non-refiner due at least in part to its need for

cash and to gain a tax advantage does not mean that the Commissioner overvalued the refinery in

2010 or 2011. As noted above, under longstanding precedent, if the party challenging the tax

assessment fails to meet its burden of proof, the Commissioner’s decision will stand. Here,

Western did not establish that the County overvalued the refinery’s machinery and tools.

       Telecommunications Industries, cited by Western, does not compel a contrary result. In

that case, the taxpayer had purchased two computer systems for over one million dollars. 246

Va. at 474, 436 S.E.2d at 443. The following year, the manufacturer of this equipment released

enhanced models that made the older computers technologically obsolete and, therefore,




                                                  20
substantially reduced their fair market value. Id. at 474-75, 436 S.E.2d at 443. Unlike in this

case, the trial court in Telecommunications Industries found that the taxpayer had met its burden

of rebutting the presumption of correctness and that the County had assessed the computers in

excess of fair market value. Id. at 475, 436 S.E.2d at 444. We sustained the trial court’s

decision, concluding that the evidence established that the County had overvalued the

computers’ fair market value. Id. at 477-78, 436 S.E.2d at 445-46. In the present case, however,

the trial court found that the taxpayer had not met its burden of proving that the machinery and

tools were overvalued. While we in no way retreat from our reasoning in Telecommunications

Industries, that case affords no support to Western. Under the standard of review here, we

conclude that we must sustain the judgment below.

       The evidence before the trial court established a possible range of values for the

refinery’s machinery and tools. Remsha, Western’s expert, initially assessed the refinery’s

machinery and tools at $16 million for January 1, 2011, and $25 million for January 1, 2010,

which he later revised to $24 million and $32 million, respectively. Remsha, of course,

challenged Hornsby’s methodology. Hornsby, for his part, assessed the refinery’s machinery

and tools at approximately $215 million for 2010, and $198 million for 2011, citing, in addition

to his sales comparison and replacement cost approaches, higher valuations of the refinery

advanced by Western itself. Given the circumstances surrounding the refinery’s sale to Plains,

and avoiding the distorting effects of hindsight, we conclude that under the standard of review

there was evidence to support a finding that Western did not establish that the County overvalued

the refinery’s machinery and tools in 2010 or 2011 when it placed a value of $96,144,520 for

2010 and $99,102,285 for 2011.




                                                21
II.    THE COUNTY DID NOT ASSUME INCONSISTENT POSITIONS IN SUCCESSIVE LITIGATION.

       Citing Burch v. Grace Street Building Corp., 168 Va. 329, 340, 191 S.E. 672, 677 (1937),

Western argues that the trial court erred in permitting the County to assume inconsistent

positions with respect to the value of the refinery equipment and the sale of the site to Plains.

       We have held that a party may not approbate and reprobate, that is, “occupy inconsistent

positions” in the course of successive litigation. Id. “The doctrine protects a basic tenet of fair

play: No one should be permitted, in the language of the vernacular, to talk through both sides of

his mouth.” Wooten v. Bank of Am., N.A., 290 Va. 306, 310, 777 S.E.2d 848, 850 (2015). We

must tread carefully in this area, however, because a “litigant-witness has the right to explain or

clarify his testimony” and, in addition, we should be mindful not to invade the province of the

fact finder, whose role it is to resolve “any inconsistencies and discrepancies.” TransiLift Equip.,

Ltd. v. Cunningham, 234 Va. 84, 93, 360 S.E.2d 183, 188 (1987).

       Western does not contend that the County assumed a position that was directly

contradictory on the valuation of the machinery and tools. That is, it does not argue that the

County placed a low value on the machinery and tools in the context of the real estate litigation,

and turned around and placed a high value on the machinery and tools in the personal property

tax litigation. In the real estate litigation, Hornsby had no occasion to value the machinery and

tools. Hornsby expressly stated in his first valuation that he was valuing “the real property only”

and that he did not “appraise[] and ha[d] no opinions of any separate fair market value of the

Refinery Process Units.” 4



       4
         There is nothing underhanded about Hornsby pointing to an alternate use for the site in
the context of the real estate litigation. Under our precedent, he was required to value the real
estate according to its highest and best use. Shoosmith Bros., 268 Va. at 246, 601 S.E.2d at 644.


                                                 22
       Western’s argument is more subtle. It argues that the implication of the County’s

position that the highest and best use of the facility as a stand-alone terminal means that the

machinery and tools are “of very dubious value on the secondary market, [that is,] salvage value,

because stand-alone terminals do not refine oil, thereby rendering the refinery equipment

superfluous and virtually worthless.”

       We have held that the approbate and reprobate doctrine is limited to circumstances when

“the litigant being estopped actually made a previous affirmative, inconsistent representation to a

court.” Wooten, 290 Va. at 310, 777 S.E.2d at 850. Here, the County did not make affirmative,

inconsistent representations. Even if the doctrine were to apply to the necessary implications of

a party’s earlier position in litigation, Western’s argument is still unavailing. Given that the

highest and best use for the site is as a stand-alone terminal, it does not inexorably follow that the

only use for the machinery and tools in 2011 is to sell the refinery equipment as scrap.

       First, the record supports the conclusion that the refinery could be mothballed, used as a

stand-alone terminal, and returned to use as a refinery when market conditions improved.

Simply because an industry finds itself in a slump and a factory idled does not mean that the

equipment used in that industry must have “salvage” value only. 5 Many industries, from

automobiles to airlines, are cyclical in nature and idle some of their equipment at various points.

Western actually did mothball the refinery and convert the site to a stand-alone terminal in 2010.



He found, and the record supports, that the highest and best use for this site was as a stand-alone
terminal.
        5
          To illustrate, suppose that a used car lot occupies land in a rapidly gentrifying area.
Should a real estate appraiser, who does not assess the value of the cars, conclude that the
highest and best use for the land is to build high end condominiums, it does not follow that the
used cars on the lot are worth little or nothing. Further, should a real estate developer purchase
the land and sell the cars at a discount to a wholesaler, it does not necessarily follow that the fair
market value of the cars is their value as scrap, or even that the wholesale price represents the
fair market value of the cars.


                                                  23
Western told its shareholders that it anticipated resuming refining operations in 2012 or 2013,

depending on how the business environment evolved. Western further stated at a conference in

2010 that the refining operations were “temporarily” suspended. In addition, the evidence was

that the refinery business is cyclical and unpredictable. The refinery could be preserved and

returned to use when economic conditions were more favorable. Tellingly, this was the

testimony offered by Western’s expert. Remsha stated that given the unpredictable nature of the

industry,

                   at this point I believe that the highest and best use of the refinery
                   itself and, specifically, the machinery and tools, would be to keep
                   the plant non[-]operating until the margins on the East Coast
                   improve such that it can produce a profitable enterprise[] again. In
                   the meantime, use it as a product terminal.

In the real estate litigation, Hornsby did not take a position about what should be done with the

refinery. Nowhere did he state that it could not be mothballed. Therefore, his statement in

subsequent litigation that the refinery should be idled until economic conditions justified

restarting the refinery is not inconsistent with his prior assessment of the highest and best use of

the real estate.

        The second assumption behind Western’s argument of an inconsistency in Hornsby’s

testimony is that the refinery equipment had to be sold as scrap once the site converted to a

stand-alone terminal. Western argues that the “obvious implication of [Hornsby’s opinion in the

real estate litigation] is that the [machinery and tools] used in the refinery operation w[ere] now

of salvage value only.” In fact, however, the evidence at trial established that there is a

worldwide market for used refinery equipment. Louisiana Chemical, which purchased the

refinery equipment from Plains in 2013, was able to sell some of the equipment, such as

columns, paraffin coolers, and heat exchangers to various companies. The fact that most of the




                                                    24
refinery equipment ended up selling as scrap in 2015 does not render Hornsby’s report factually

inconsistent concerning the value of the refinery’s machinery and tools as of January 1, 2010 and

2011. Louisiana Chemical was contractually obligated to dismantle, abate, and remove all of the

refinery assets from the property by the end of 2015. The market for refinery equipment does

not appear to be particularly liquid to begin with, and since the refining industry was in a

prolonged slump, it is not surprising that Louisiana Chemical did not find a market for all the

refinery equipment in the limited time it had to dispose of it.

       Western also argues that Hornsby and, therefore, the County, approbated and reprobated

with respect to the sale of the refinery to Plains. In the real estate litigation, Hornsby simply

made note of the sale of the refinery to Plains, but he did so to explain why he valued the real

estate at approximately $164 million, that is, 16 million less than the $180 million that Plains

paid for the site. Again, there is no inconsistency. Western reasons that the arms-length sale to

Plains for $180 million, minus Hornsby’s assessment of the real estate of about $163.7 million,

must leave a maximum of approximately $16.4 million available for the machinery and tools. Of

course, not even Western’s expert embraced such facile math. Moreover, the record does not

support this figure as the only or necessary conclusion to draw from the evidence and the

testimony. Western found itself short of cash, and decided to sell a refinery site at a time when

the entire refining industry was in a slump. A seller who must effectuate a prompt sale, and

under particular conditions (cash only), will likely receive a lower price. The record also

establishes that a loss on the sale of the refinery assets can be financially positive for tax reasons.

Western stated that it would take a non-cash loss of $440 to 460 million on the sale. The fact

finder could conclude that the $180 million that Plains paid for the refinery was a low price for

the site. In addition, Plains is not a refiner; it had no use for the refinery equipment and it




                                                  25
decided to rid itself of the equipment. Another relevant consideration is that the sale to Plains

took place nearly two years after the last assessment in question, when it had become clear that

the industry slump was a prolonged one. In 2013, three years after the 2010 assessment, Plains

contracted with Louisiana Chemical to be rid of the refinery equipment. In turn, Louisiana

Chemical marketed the refinery equipment in a hostile business climate and on an expedited

timetable. None of this establishes a fatal inconsistency in Hornsby’s assessment or in the

County’s positions in successive litigation.

                                           CONCLUSION

       For the foregoing reasons, we will affirm the trial court’s judgment.

                                                                                          Affirmed.



CHIEF JUSTICE LEMONS, concurring.

       I concur in the judgment reached by the Court in the opinion authored by Justice

McCullough. As Justice McCullough notes:

               Viewing the evidence in the light most favorable to the prevailing
               party, we conclude that there is evidence in the record to support a
               finding by the circuit court that Western did not prove that the
               Commissioner overvalued the refinery’s machinery and tools in the
               January 1, 2010 and January 1, 2011 assessments. Because the
               burden of proof rested with Western, this failure of proof means
               that the assessment must stand.



JUSTICE McCLANAHAN, with whom JUSTICE MIMS and JUSTICE KELSEY join,
dissenting.

       The Commissioner exceeded her statutory authority under Code § 58.1-3503 by imposing

arbitrary tax assessments upon Western’s refinery machinery and tools. The statute does require

that such tangible personal property be “valued by a means of a percentage or percentages of



                                                 26
original cost.” Code § 58.1-3503(A)(17). But the method for establishing the percentage must

“reasonably be expected to determine actual fair market value.” Code § 58.1-3503(B). This

statutory requirement is dictated by Article X, Section 2 of the Constitution of Virginia: “All

assessments of real estate and tangible personal property shall be at their fair market value, to be

determined as prescribed by law.”

       In violation of these constitutional and statutory provisions, the Commissioner arbitrarily

picked 25 percent as a percentage of the original cost of Western’s refinery machinery and tools

to establish their purported fair market value for purposes of imposing the County’s personal

property tax. As the Commissioner admitted on cross-examination, she did not conduct any

studies or receive the assistance of any consultants in picking this percentage, and she could cite

no data in support of it. Rather, she simply contacted other “localities in [the] area,” determined

that they “use a flat percentage also,” and then just came up with 25 percent “as something I

[did] myself.” In doing so, the Commissioner “‘committed manifest error.’” City of Richmond

v. Jackson Ward Partners, L.P., 284 Va. 8, 18, 726 S.E.2d 279, 285 (2012) (quoting TB Venture,

LLC v. Arlington Cnty., 280 Va. 558, 563, 701 S.E.2d 791, 794 (2010)). As aptly stated on

analogous facts by Judge Newman in National Helicopter Corp. of America v. City of New York,

137 F.3d 81, 92 (2nd Cir. 1998) (Newman, J., concurring in part and dissenting in part), “if

decision-makers picked the percentage number by throwing a dart at a display of numbers 1 to

100, use of the particular number hit would be manifestly arbitrary.” That is effectively what the

Commissioner did here. It was therefore worse than “employ[ing] an improper methodology in

arriving at a property’s assessed value,” which proves manifest error. TB Venture, LLC, 280 Va.

at 563, 701 S.E.2d at 794. It amounted to employing no methodology at all.




                                                 27
       The Commissioner has set the purported fair market value of all taxable machinery and

tools in the County at the same fixed percentage of 25 percent of original cost for each and every

tax year indefinitely into the future regardless of their age or condition. It is no more true,

however, to declare that any and all taxable machinery and tools in the County are never worth

any more or any less than 25 percent of their original cost, than it is to declare that such taxable

machinery and tools are never worth their original cost (i.e., 100%), or that none of them will

ever be worth only a salvage value (i.e., something closer to 1%). As the majority points out, the

Commissioner admittedly “concluded that over time the percentage [of 25 percent] equates to

fair market value of machinery and tools.” Ante at 4 (emphasis added). This rationale for

justifying the Commissioner’s taxing scheme unfortunately exemplifies the familiar adage that

even a broken clock is right twice a day. Yet there is no evidence to support 25 percent, as

opposed to 15 percent or 35 percent or any other percentage, as the actual fair market value “over

time,” or at any time.

       To be sure, I fully recognize that it is much easier for the Commissioner to administer the

tax on machinery and tools by using one fixed percentage of original cost for calculating their tax

assessed value year in and year out. Here, however, ease of administration does not equate with

constitutional and statutory compliance. 1

       In rendering his decision in favor of the County in the present case, the trial court judge

explained that the Commissioner “looked at . . . 25 percent of the original cost [of Western’s

machinery and tools for their assessed value], and I believe that is the way that the Virginia Code


       1
          Unlike York County, most of Virginia’s localities determine the percentage of the
original cost of machinery and tools that will be taxed by applying various sliding scales based
on the age of the machinery and tools, with the percentage decreasing incrementally over time.
See Stephen C. Kulp, Weldon Cooper Ctr. for Pub. Serv., Virginia Local Tax Rates (2015) § 10,
at 161-77 & tbl. 10.1 (34d ed. 2016).



                                                  28
specifies it should be.” 2 The trial judge thus erred as a matter of law in approving this manifestly

arbitrary taxing scheme, as it could not “reasonably be expected to determine actual fair market

value.” Code § 58.1-3503(B). It is also evident that the trial judge relied on little else. “I think

that there’s no question, and I so find,” the trial judge stated, “that the [C]ounty followed the

statutory procedure for assessing the property.” He then declared, “I also find that there was no

evidence that contradicted that.” This finding was plainly erroneous. It reveals that the trial

judge did not properly consider any of the testimony of the three expert witnesses that testified in

this case on the issue of fair market value. More specifically, none of the expert witnesses

opined that the fair market value of Western’s machinery and tools equaled 25 percent of their

original cost in either of the two tax years in dispute.

       Furthermore, the trial court, in upholding this taxing scheme, gave the County the benefit

of the presumption that its tax assessments were correct. See TB Venture, LLC, 280 Va. at 563,

701 S.E.2d at 794. The County was not entitled to this presumption, however, because it

“committed manifest error” by implementing this unlawful taxing scheme. Id. (explaining that

“[t]o rebut the presumption of correctness, ‘a taxpayer must show by a clear preponderance of

the evidence that the taxing authority committed manifest error’” (quoting West Creek Assocs.,

LLC v. County of Goochland, 276 Va. 393, 409, 665 S.E.2d 834, 843 (2008))).

       In the absence of a proper review and sufficiently supported findings by the trial court

upon the critical evidence presented by both parties on the central issue of fair market value, the

majority has effectively assumed the role of fact-finder in parsing the evidence and affirming the

trial court’s decision to uphold the County’s personal property tax on Western’s refinery



       2
         The trial court judge “incorporated fully” into the final order all of his findings and
rulings announced orally from the bench at the conclusion of the trial.



                                                  29
machinery and tools. But “[a]ppellate courts are not fact-finders.” Cost v. Commonwealth, 275

Va. 246, 256, 657 S.E.2d 505, 510 (2008) (Lemons, J., dissenting). “It is a basic tenet of our

legal system that, although appellate courts often review facts found by a judge or jury to ensure

that they are not clearly erroneous, they do not make such findings in the first instance.”

Columbus-America Discovery Group v. Atlantic Mut. Ins. Co., 56 F.3d 556, 575-76 (4th Cir.

1995) (quoting Maine v. Taylor, 477 U.S. 131, 144-45 (1986)). In doing so, the majority also

compounds its error by giving the County the benefit of the presumption that its tax assessments

were correct. 3 Ante at 11-16.

       Consequently, in light of the trial court’s rulings on the record before us, I would reverse

its judgment and remand this case for reconsideration, directing the trial court to conduct a full

and fair review of all of the relevant evidence presented by both the County and Western

concerning the fair market value of Western’s refinery machinery and tools for tax years 2010




       3
          In addition, the majority’s reliance upon Norfolk & Western Railway Co. v.
Commonwealth, 211 Va. 692, 694-95, 179 S.E.2d 623, 625 (1971), and City of Richmond v.
Commonwealth, 188 Va. 600, 625, 50 S.E.2d 654, 666 (1948), in support of the Commissioner’s
arbitrary tax assessments is misplaced. In neither case was the fair market value of the subject
properties established by using a static percentage of the properties’ original cost, as the
Commissioner did here. Indeed, in City of Richmond, the fair market value of the properties was
not even in dispute. The City was instead challenging the State Corporation Commission’s
decision to assess the properties for local taxation by application of a percentage of their actual
fair market value. City of Richmond, 188 Va. at 623-25, 50 S.E.2d at 665-66. The
Commission’s utilization of that percentage (“an equalizing factor of forty per cent”) for its
assessment therefore had nothing to do with the Commission’s threshold determination of the
properties’ actual fair market value. Id. at 603, 50 S.E.2d at 655. Then in Norfolk & Western
Railway Co., the dispute was an accounting principles battle to determine the proper
methodology for establishing the fair market value of the railroad’s property being assessed for
local taxation, which resulted in this Court affirming the Commission’s use of the “original cost
less depreciation method.” 211 Va. at 700-01, 179 S.E.2d at 629. Thus, contrary to assertions
by the majority, neither City of Richmond nor Norfolk & Western Railway Co. provides legal
support for a purported “method” of taxation based on fair market value that would, as here, only
“provide a reasonable approximation of fair market value over time.” Ante at 11 (emphasis
added).


                                                 30
and 2011, as dictated by Article X, Section 2 of the Constitution of Virginia and Code § 58.1-

3503(B). See Pullman-Standard v. Swint, 456 U.S. 273, 291 (1982) (“When an appellate court

discerns that a district court has failed to make a finding because of an erroneous view of the

law, the usual rule is that there should be a remand for further proceedings to permit the trial

court to make the missing findings.”). In addition, because the County’s challenged taxing

scheme was unlawful, I would direct the trial court to conduct its review without giving the

County the benefit of a presumption that the two tax assessments at issue were correct.

       For these reasons, I respectfully dissent.




                                                 31